                      Case 1:19-cr-00696-PAE Document 133-1 Filed 05/11/20 Page 1 of 1
                                                                           Policy Statement 2019-1

  		New York   State
  		 Division of Housing and Community Renewal
  		Office of Rent Administration
  		
                                         Policy Statement 2019-1 (October 16, 2019)

                                         Application of the Treble Damages Penalty


             The purpose of this policy statement is to explain the application of treble damages upon the
     finding of a rent overcharge pursuant to Section 26-516a of the Rent Stabilization Law (RSL), which has
     been amended by the Housing Stability and Tenant Protection Act of 2019.

             Any owner who is found to have collected an overcharge “...shall be liable to the tenant for a
     penalty equal to three times the amount of the overcharge. If the owner establishes by a preponderance of
     the evidence that the overcharge was not willful, the... (DHCR)... shall establish the penalty as the amount
     of the overcharge plus interest." Otherwise, the imposition of treble damages will be assessed up to six
     years before the complaint is filed.

             When an owner receives notice that an overcharge has been determined and that treble damages are
     about to be imposed, he or she is also notified to submit evidence within twenty (21) days to prove that the
     overcharge was not willful.

            The owner must prove by a preponderance of the evidence that the overcharge was not a willful act.
     This simply means that where an owner submits no evidence or where the evidence is equally balanced,
     the overcharge is deemed to be willful. However, when the burden of proving the overcharge is not willful
     has been met by the owner, treble damages will not be included.

            Please note that a voluntary adjustment of rent and a voluntary tender of rent overcharges shall not
     be considered as evidence that the overcharge is not willful.




     										Woody Pascal
     										Deputy Commissioner
     										 for Rent Administration




        This document is being issued for informational purposes only.
        The original document which contains signatures of authorization
        is on file at DHCR’s Office of Rent Administration.



Issued (10/19)
